Citation Nr: 0635995	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from February 1968 
to February 1970, and from October 1970 to March 1990.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that reopened and denied a claim for service 
connection for hypertension.

The appellant's claim for service connection for hypertension 
(high blood pressure) was originally denied in an October 
1990 rating decision.  The appellant was notified the same 
month and did not appeal.  The October 1990 rating decision, 
therefore, represents the last final action on the merits of 
that claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The 
October 1990 denial was confirmed and continued by the RO in 
a rating decision denying the reopening of that claim issued 
in September 2000.  The appellant was informed of that denial 
that same month, but he did not appeal.  The September 2000 
rating action therefore represents the last final decision on 
any basis as to the issue of entitlement to service 
connection for hypertension.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In the April 2004 rating action, the RO indicated that the 
appellant's claim of entitlement to service connection for 
hypertension had been reopened and then denied on the merits.  
Notwithstanding the RO's decision to reopen this claim, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issue 
before the Board involves the threshold question of whether 
new and material evidence has been received, as set out on 
the title page.

At a September 2006 Board hearing, the appellant submitted 
additional evidence concerning his service connection claim.  
The appellant also submitted a written waiver of review of 
that evidence by the agency of original jurisdiction and 
therefore referral to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304.  However, as 
this issue is being remanded, the RO will be afforded the 
opportunity to review that evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The veteran testified at his September 2006 Board hearing 
that he, as a retired member of the United States Army, 
received medical treatment at Fort Polk within one year of 
service for cardiac problems.  Records generated by 
government military facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Further, VA 
must obtain outstanding federal records, which may contain 
significant medical findings and conclusions.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. §§ 3.157(b)(1), 3.159(c).  
Therefore, the relevant retired military treatment records 
should be obtained and associated with the claims file.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As no such notice has been provided to the 
veteran, his new and material evidence claim must be 
remanded.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:
 
1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claim he has in his possession.

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO/AMC will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the new and material evidence claim on 
appeal as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim of entitlement to 
service connection for hypertension.  He 
should also be told to provide any 
evidence in his possession pertinent to 
that claim.  38 C.F.R. § 3.159 (2006).

The RO/AMC will advise the appellant of 
what evidence would substantiate his 
petition to reopen his claim of 
entitlement to service connection for 
hypertension that was last denied in a 
September 2000 rating decision.

3.  The AMC/RO should take such 
additional development action(s) as it 
deems proper with respect to the claim to 
reopen on appeal, such as obtaining 
relevant retired military treatment 
records, following all applicable 
regulations and directives implementing 
the provisions of the VCAA delineating 
VA's duties regarding notice and 
development.  In so doing, the RO/AMC 
will comply with any directives of the 
Veterans Benefits Administration and 
advise the appellant of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's new and 
material evidence claim.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



